DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (U.S. 10,023,136 hereinafter Oka) in view of Adachi et al. (US 2016/0284440 Hereinafter Adachi).

In regards to claim 1, Oka discloses a wire (Fig. 9a, 2); 5a cover that covers an outer circumference of a portion of the wire in a length direction thereof (Fig. 9a, 9); an electromagnetic wave absorber mounted on an outer circumference of the cover(Fig. 9bg, 82);, wherein: the electromagnetic wave absorber includes a ring-shaped magnetic substance core, and a ring-shaped case (Fig. 9a, 81, 87) in which the magnetic substance core is housed (Fig. 9b), the cover includes a first latch formed on an outer 15circumferential surface of the cover(one of the grooves in the corrugated cover; Fig. 10, 9), and the case includes a second latch that latches to the first latch in the length direction of the cover (Fig. 10, the protrusions shown on the side of the case 87a, not labeled). 
Oka does not disclose a fixing member that fixes one end of the cover in a length direction 10thereof to the wire. However, Adachi discloses; a fixing member that fixes one end of the cover in a length direction 10thereof to the wire (Fig. 1, 20) in order to prevent damage to the wires from vibrations (para 0005). It would have been obvious to one skilled in the art at the time of the invention to use a fixing member that fixes one end of the cover in a length direction 10thereof to the wire as shown by Adachi, with the wire harness of Oka,  since as shown 

In regards to claim 9, Oka et al. discloses wherein the cover is a corrugated tube having a bellows structure in 5which ring-shaped protrusions and ring-shaped recesses are alternately provided successively in an axial direction in which a central axis of the cover extends (Fig. 9A, 9; col 3, lines 15-25), the case includes a pair of side walls provided at opposite ends of the case in an axial direction thereof (Fig. 81d, Fig. 10, 83), and a circumferential wall that is provided between the pair of side walls, and extends in a circumferential direction and the 10axial direction of the case (Fig. 10, 81b), each of the side walls includes a through hole through which the cover is passed (Fig. 9b, 10), the second latch is formed protruding from an inner circumferential surface of the through hole inward in a radial direction of the case, and 15the second latch is fitted into the ring-shaped recesses (Fig. 10, the protrusions shown on the side of the case 87a, not labeled).

In regards to claim 10, Oka discloses second latch includes on the inner circumferential surface of the through hole (as disclosed above).  Oka does not disclose wherein the second latch includes a plurality of second latches, the plurality of second latches provided at intervals,  It would have been obvious to one having ordinary skill in the art to make the second latch with a plurality of second latches, the plurality of second latches provided at intervals since applicant has not disclosed that having the second latch includes a plurality of second latches, the plurality of second latches provided at intervals  instead of a single latch as disclosed by Oka solves any stated problem or is for any particular purpose and it appears that the plurality of second latches would perform equally well with a single latch and further, it has been held to be within the general skill of a worker in the art to make singular part as plural parts as a matter of obvious engineering choice.  Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969).  

Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (U.S. 10,023,136 hereinafter Oka) in view of Adachi et al. (US 2016/0284440 Hereinafter Adachi) as applied to claim 1 above, and further in view of Kuo (US 6633000 hereinafter Kuo).

In regards to claim 2, a modified Oka discloses;” The wire harness according to claim 1”, but does not directly disclose;” further comprising a protector in which the wire is housed, wherein the protector includes a housing in which the electromagnetic wave absorber is housed.”
However Kuo discloses a protector Fig. 1 (20)) that encloses an electromagnetic wave absorber that surrounds wires and within the protector is the housing (Fig. 1 (230)) that holds the electromagnetic wave absorber. It would have been obvious to one skilled in the art to form a structure that would protect the electromagnetic wave absorber from damage when used in environments where exposure to physical abuse is possible. Therefore using an enclosure as disclosed by Kuo with the structure disclosed by a modified Oka, the claimed invention is disclosed.

In regards to claim 3, a modified Oka discloses;” The wire harness according to claim 2, wherein: the housing includes a first wall  and a second wall that extend in a direction that intersects with the length direction of the wire, and are arranged at an interval in the length direction of the wire, and the first wall and the second wall are opposed to the electromagnetic wave absorber (Kuo Fig. 1 (shows outer walls at both ends of the protector used to constrain the absorber).

In regards to claim 4, a modified Oka discloses;” The wire harness according to claim 3”, but does not directly disclose;” wherein the cover is provided so as to pass through the first wall, and pass through the second wall.”
Using the rejections for both claims 2 and 3, the resulting structure would have the cover over the wires enclosed within the wave absorber and the housing. All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Therefore, the resulting structure of a modified Oka with Kuo does disclose the claimed invention.

In regards to claim 8, a modified Oka discloses;” The wire harness according to claim 2, wherein: the case has a transverse cross section having a polygonal shape
with a number of sides equal to or greater than that of a square, the housing has a height set to be smaller than a diagonal dimension in a transverse cross section of the case, and the housing has a width set to be smaller than the diagonal dimension (Oka (Fig. 9a, 81, 87) shows the case to have a circular shape).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847